 



Exhibit 10.25

Description of the 2005 Executive Incentive Program

     The 2005 Executive Incentive Program (EIP) is an annual executive bonus
program designed to incentivize management to achieve specified performance
objectives. Each executive participating in the plan has a targeted incentive
award based on competitive practice that represents a stated percentage of the
executive’s base salary. There are four performance criteria for the 2005 EIP,
incorporating both internal and external performance measurements. For internal
performance, the EIP incorporates three financial criteria — revenue growth,
earnings before interest, taxes, depreciation and amortization (“EBITDA”)
improvement, and cash improvement, as compared to fiscal year 2004. For external
performance, the Compensation Committee set one performance criterion that
measures the Company’s revenue growth over 2004 relative to a peer group of
selected competitors. Each of the four criteria is weighted as a percent of the
total incentive as follows: revenue growth (40%), EBITDA improvement (35%), cash
flow improvement (10%) and revenue growth versus peers (15%). Each of the
performance criteria has a threshold, target and maximum payout level. No
incentive is paid for performance below threshold. Payment at target is 100% and
payment at maximum is 200%. In addition, there is a cap related to the maximum
aggregate incentive payment under the plan, equal to 10% of 2005 EBITDA.

